  Case 18-13136         Doc 35     Filed 01/25/19 Entered 01/25/19 11:52:25              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-13136
         TERRELL WEBSTER
         TAMARA WEBSTER
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/04/2018.

         2) The plan was confirmed on 06/27/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/19/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-13136        Doc 35       Filed 01/25/19 Entered 01/25/19 11:52:25                      Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor               $2,255.00
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                      $2,255.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,581.79
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $73.04
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,654.83

Attorney fees paid and disclosed by debtor:                  $190.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                   Unsecured     15,693.33     15,412.36        15,412.36            0.00       0.00
ALLY FINANCIAL                   Unsecured      9,754.46       4,766.36         4,766.36           0.00       0.00
ALLY FINANCIAL                   Secured        6,784.00     10,225.00          6,784.00        183.58     116.51
ALLY FINANCIAL                   Unsecured           0.00           NA               NA            0.00       0.00
ALLY FINANCIAL                   Secured       14,610.00     14,225.00        14,225.00            0.00       0.00
AMERICAN EXPRESS                 Unsecured         207.00           NA               NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured         800.00           NA               NA            0.00       0.00
AMSHER COLLECTION SERVICES       Unsecured         345.00           NA               NA            0.00       0.00
AT&T SERVICES INC                Unsecured            NA         514.19           514.19           0.00       0.00
BARCLAYS BANK DELAWARE           Unsecured         659.00           NA               NA            0.00       0.00
CBNA                             Unsecured      1,061.00            NA               NA            0.00       0.00
COMCAST                          Unsecured         504.16           NA               NA            0.00       0.00
COMENITY CAPITAL BANK            Unsecured         307.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured            NA         557.66           557.66           0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         127.00           NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured      8,852.00            NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured      5,917.00            NA               NA            0.00       0.00
HARVARD COLLECTION SERVICE       Unsecured      1,362.00            NA               NA            0.00       0.00
ILLIANA FINANCIAL CREDIT UNION   Unsecured      2,777.00            NA               NA            0.00       0.00
ILLIANA FINANCIAL CREDIT UNION   Unsecured         976.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      5,669.00       5,853.20         5,853.20           0.00       0.00
LVNV FUNDING                     Unsecured         878.00      1,096.11         1,096.11           0.00       0.00
NICOR GAS                        Unsecured            NA         374.34           374.34           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         888.00        948.27           948.27           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,670.00       2,416.81         2,416.81           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      2,260.00       2,305.55         2,305.55           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,985.00       1,985.65         1,985.65           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,405.00       1,405.55         1,405.55           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,076.00       1,076.92         1,076.92           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         691.00        741.71           741.71           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         396.26           396.26           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-13136          Doc 35     Filed 01/25/19 Entered 01/25/19 11:52:25                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid           Paid
Source Receivables Man           Unsecured      2,125.00            NA           NA             0.00         0.00
SUNTRUST BANK                    Secured        7,500.00     16,720.02      7,500.00         170.96       129.12
SUNTRUST BANK                    Unsecured     12,438.00            NA           NA             0.00         0.00
SYNCHRONY BANK                   Unsecured         608.00           NA           NA             0.00         0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         283.01       283.01            0.00         0.00
US BANK NATIONAL ASSOC           Unsecured     25,486.00            NA           NA             0.00         0.00
US BANK NATIONAL ASSOC           Secured              NA     17,203.27          0.00            0.00         0.00
US BANK NATIONAL ASSOC           Secured      102,231.00    136,264.65          0.00            0.00         0.00
US DEPT OF ED/GLELSI             Unsecured      1,133.00            NA           NA             0.00         0.00
US DEPT OF EDUCATION             Unsecured      9,052.00     16,916.04     16,916.04            0.00         0.00
US DEPT OF EDUCATION             Unsecured            NA       1,188.95     1,188.95            0.00         0.00
US DEPT OF EDUCATION             Unsecured            NA       9,613.70     9,613.70            0.00         0.00
VERIZON                          Unsecured            NA         230.09       230.09            0.00         0.00
Wells Fargo Financial Cards      Unsecured      6,907.00            NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00               $0.00                   $0.00
      Mortgage Arrearage                                     $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                           $14,284.00             $354.54                 $245.63
      All Other Secured                                 $14,225.00               $0.00                   $0.00
TOTAL SECURED:                                          $28,509.00             $354.54                 $245.63

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00                $0.00
       Domestic Support Ongoing                               $0.00                 $0.00                $0.00
       All Other Priority                                     $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $68,082.73                  $0.00                $0.00


Disbursements:

        Expenses of Administration                             $1,654.83
        Disbursements to Creditors                               $600.17

TOTAL DISBURSEMENTS :                                                                           $2,255.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-13136         Doc 35      Filed 01/25/19 Entered 01/25/19 11:52:25                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
